Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jed Benson on 2/11/2022.

The application has been amended as follows:
In claim 1, last line, after “thereof”, insert --and
wherein the one or more self-healing moieties comprise 2-ureido-4-pyrimidinone (UPy) groups--.
Cancel claim 7.

Cancel claim 30.

Allowable Subject Matter
Claims 1-3, 5, 6, 8-20, 24-27, 29, and 31-35 are allowed.
	
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Matthews (US 2020/0017706), Heinzmann (Heinzmann, et al., Macromolecules 48 (2015) 8128-8136) Gao (Gao, et al., Progress in Organic Coatings 113 (2017) 160-167), and Zhao (Zhao, et al., Progress in Organic Coatings 133 (2019) 289-298) for the following reasons:
Matthews discloses an optical fiber coating composition comprising polymerizable monomer and hydrogen bonding crosslinkers including ureidopyrimidinone (UPy) functional groups (i.e., claimed self-healing moieties) (abstract).  When monomers 1 (Mon - 1, alkoxylated lauryl acrylate, paragraph 0046) in the table are included in the self-healing component, the amount of self-healing component in the composition is not greater than 30 wt %.
Heinzmann discloses a supramolecular polymer network derived from copolymerization of 2-ureido-4[1H]-pyrimidinone methacrylamide with a thermal initiator and no solvent. UPy-OPG-MAA (claimed molecule possessing one or more self-healing moieties) is copolymerized with hexamethylacrylate in an amount of 30 and 49 wt % (equivalent to 10 or 20 mol %).  Endpoints 30 and 49 wt % provide a range of 30-49 wt % which meets claimed limitation that the self-healing component is present in an amount of greater than 30 wt %.  However, Heinzmann fails to disclose or suggest that the molecule possessing UPy groups comprises a reactive urethane oligomer.

Zhao discloses self-healing UV light-curable resin containing disulfide groups prepared from polyurethane arylic resins which includes greater than 30 wt % of the self-healing component is present in an amount of greater  than 30 wt % (see Tables 1-4), however, it fails to disclose that the self-healing component includes 2-ureido-4-pyrimidinine (UPy) groups as part of the self-healing moiety.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn